DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, 9 & 11-12 are allowed.
Claims 3-8, 10 & 13 are canceled.
Response to Arguments
Applicant’s arguments, see Page 4, filed October 17, 2021, with respect to the objection to Claim 2 have been fully considered and are persuasive in light of amendments to Claim 2.
The objection to Claim 2 has been withdrawn. 
Applicant’s arguments, see Pages 4-7, filed October 19, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2, 9 & 11-12 have been fully considered and are persuasive.
The rejections under 35 U.S.C. § 103 of Claims 1-2, 9 & 11-12 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 9 & 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As detailed previously (see Paras. 10-15 of Final Office Action of this Application mailed August 16, 2021), Fuchs et al. (U.S. 4,212,189), as modified by Watanabe et al. (WO-1987001395-A1) and Inoue (US 2003/0059632), discloses the hot forging die of amended Claim 1 except “an Al oxide layer formed between a surface of the base body and the coating layer”. Similarly, Fuchs et al. (U.S. 4,212,189), as modified by Watanabe et al. (WO-1987001395-A1), discloses the manufacturing process of Claim 12 except “heating the base body having the coating layer at a temperature from 900 to 1000°C to self-
Wang et al. (US 2016/0122877) teaches a Ni-based alloy with a coating formed thereon. However, as stated by Applicant on Pages 4-7 of Applicant’s Arguments, filed October 17, 2021, the Ni die of Wang et al. is significantly different than the Ni die of Claims 1 & 12. While both dies are heated to 1000 °C and as a result will self-oxidize, Wang et al. fails to explicitly disclose wherein the oxide formed is aluminum oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725